United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3363
                                    ___________

United States of America,            *
                                     *
           Appellee,                 * Appeal from the United States
                                     * District Court for the
      v.                             * Northern District of Iowa.
                                     *
Jermaine Neely, also known as UNC, * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                              Submitted: May 10, 2010
                                 Filed: May 14, 2010
                                  ___________

Before BYE, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Jermaine Neely appeals the 340-month sentence imposed by the district court1
after Neely pleaded guilty to conspiring to distribute fifty grams or more of a mixture
or substance containing a detectable amount of cocaine base (crack cocaine) in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846, and conspiring to commit
money laundering in violation of 18 U.S.C. § 1956(h). Neely contends the 340-month
sentence is substantively unreasonable because the district court declined to vary



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
downward from the advisory guideline range to eliminate the sentencing disparity
between powder cocaine and crack cocaine offenses.

       The record shows the district court considered Neely's request for a downward
variance, but chose not to vary. As a consequence, we cannot conclude the resulting
sentence is substantively unreasonable. See United States v. Davis, 583 F.3d 1081,
1099 (8th Cir. 2009) ("While the district court would have been within its discretion
to consider the crack versus powder cocaine disparity in sentencing [the defendant],
the district court certainly was not required to vary downward on this basis.").

      We therefore affirm.
                      ______________________________




                                         -2-